Order entered April 28, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01583-CV

          DALLAS MEDICAL CENTER, LLC, ET AL, Appellants

                                        V.

            MOLINA HEALTHCARE OF TEXAS, INC., Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-06920

                                     ORDER

      Before the Court is court reporter Vielica Dobbins’s April 24, 2020 letter

informing the Court appellants have not made arrangements to pay for the

reporter’s record. Accordingly, we ORDER appellants to file, no later than May

8, 2020, written verification they have paid or made arrangements to pay for the

record. We caution appellants that failure to comply may result in the appeal being

submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

                                             /s/   BILL WHITEHILL
                                                   JUSTICE